Case: 13-40876      Document: 00512733067         Page: 1    Date Filed: 08/13/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                        Fifth Circuit

                                                                                    FILED
                                                                                August 13, 2014
                                    No. 13-40876
                                  Summary Calendar                               Lyle W. Cayce
                                                                                      Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

HUGO HERNANDEZ, also known as Hugo,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                            USDC No. 4:11-CR-248-21


Before DAVIS, DeMOSS, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Hugo Hernandez appeals from the 188-month sentence imposed
following his conviction of conspiring to possess with intent to distribute 100
grams or more of heroin.          He argues only that the sentence imposed is
substantively unreasonable because it is greater than necessary to satisfy the
purposes of sentencing.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40876    Document: 00512733067     Page: 2   Date Filed: 08/13/2014


                                 No. 13-40876

      We review the substantive reasonableness of a sentence for an abuse of
discretion. Gall v. United States, 552 U.S. 38, 51 (2007). Since Hernandez’s
sentence falls within the applicable guidelines range, we afford it a
presumption of reasonableness. See United States v. Campos-Maldonado, 531
F.3d 337, 338 (5th Cir. 2008).
      We decline Hernandez’s invitation to re-weigh the 18 U.S.C. § 3553(a)
factors because “the sentencing judge is in a superior position to find facts and
judge their import under § 3553(a) with respect to a particular defendant.” Id.
at 339. The fact that this court “might reasonably have concluded that a
different sentence was appropriate is insufficient to justify reversal of the
district court.” Gall, 552 U.S. at 51. Hernandez fails to rebut the presumption
that his sentence is substantively reasonable. See United States v. Cooks, 589
F.3d 173, 186 (5th Cir. 2009).
      AFFIRMED.




                                       2